          Case 7:19-cv-10360-PMH Document 32 Filed 10/14/20 Page 1 of 1
                                                        Application for stay denied. The conference will
                                                        proceed as scheduled.

                                                        The Clerk is respectfully directed to terminate the
October 13, 2020                                        pending motion sequence     atALL
                                                                                100 W  Doc.    31.
                                                                                          S TREET
                                                                                 NEW Y ORK, NY 10005
                                                                                 (212) 687-0100
                                                        SO ORDERED.
                                                                                 J UDI ABBOTT C URRY
Via E-File and E-Mail Courtesy Copy:
HalpernNYSDChambers@nysd.uscourts.gov                   _______________________
                                                                                 DIRECT:   (212) 313-5404
                                                                                F AX :  (212) 687-0659
                                                        Philip M. Halpern       JCURRY@HARRISBEACH . COM
Hon. Philip M. Halpern, U.S.D.J.                        United States District Judge
United States Courthouse
500 Pearl Street, Room 1950                             Dated: New York, New York
New York, NY 10007                                             October 14, 2020


       Re:     Stipe v. Combe Incorporated – 7:19-cv-10360 - Joint Letter Motion

Dear Judge Halpern:

        The undersigned submits this Letter Motion on behalf of both parties and with the
consent of counsel for Plaintiffs, in the above-referenced matter. The parties submit this joint
application to request a stay of discovery and all related deadlines, pending private mediation,
until December 31, 2020. Counsel for the parties in related Just For Men® (“JFM”) litigation
pending before Judge Seibel in multiple cases, including a proposed class action (Du Boc Ali v.
Combe (7:19-cv-08501)), as well as other cases (Kaimathiri (Case No. 7:19-cv-11894-CS-PED)
and Alexis (Case No. 7:19-cv-10358-CS-PED)) have also moved Magistrate Davison for a
similar stay, so that the parties can explore a global resolution of all JFM matters pending in the
Southern District of New York.

       Additionally, the parties request that the initial scheduling conference of October 22,
2020 be canceled.

       The parties will report back to the Court by January 8, 2021 to request a conference, in
the event the mediation is unsuccessful.

       Thank you for your consideration of this matter.


                                                     Very truly yours,




                                                     Judi Abbott Curry


JAC:jlg

cc: Counsel for Plaintiff, via ECF
